DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-6 are rejected under 35 USC 102 (a)(1) under Yasumichi, Omoto, et al., (JP2012178909A) cited on the IDS received 2/25/2021.

As for claim(s) 1-6, Omoto discloses the invention as claimed, including:

1. (Currently Amended) A vehicle configured to be selectively connected to any one of a plurality of pieces of power equipment, the vehicle comprising:  
a power storage device [paragraph 0012 – “mobile device provided with power storage means” (vehicle and battery)]; and 
a controller configured to control charge to the power storage device from power equipment connected to the vehicle, and discharge from the power storage device to the power equipment connected to the vehicle [a power supply system that supplies power to each other between the mobile device and the power device, charge/discharge and power supply control means in ¶ 0008, lines 69-71, 87-89; paragraph 0008 – power supply control means which controls power to and from the vehicle battery by permission based on at least location; paragraph 0045, 0048, 0050 – power device 200A, 130A which performs power supply, reception, storage, transmission, distribution], 

when the vehicle connected to the power equipment is not installed at a preregistered location, the controller being configured to prohibit discharge to the power equipment connected to the vehicle [¶ 0030, lines 448-450; see also paragraphs 0012, paragraph 0025, 0027, 0030 – wherein the location information is stored in advance (preregistered location information) and permission is granted or not permitted to supply energy from the vehicle battery to the external power equipment; paragraph 0008 – power supply control means which controls power to and from the vehicle battery by permission based on at least location; paragraph 0045, 0048, 0050 – power device 200A, 130A which performs power supply, reception, storage, transmission, distribution].
2. (Original) The vehicle according to claim 1, wherein when the power equipment connected to the vehicle has not been installed at the preregistered location, the controller is configured to permit discharge to the power equipment connected to the vehicle on condition that a user of the vehicle has performed predetermined operation [paragraphs 0036-0038 – user conditions may be satisfied or not and may have priority to permit charge/discharge over preregistered conditions].  
3. (Original) The vehicle according to claim 1, wherein the controller is configured to permit charge from the power equipment connected to the vehicle, regardless of whether or not the power equipment connected to the vehicle has been installed at the preregistered location [paragraphs 0036-0038 – user conditions may be satisfied or not and may have priority to permit charge/discharge over preregistered conditions].  

power receiving equipment configured to receive power from a vehicle connected to the power equipment [see as cited in claim 1]; 
power feeding equipment configured to feed power to the vehicle connected to the power equipment [see as cited in claim 1]; and 
a controller configured to control the power receiving equipment and the power feeding equipment, when the vehicle connected to the power equipment is a preregistered vehicle, the controller being configured to permit power reception from the vehicle connected to the power equipment, when the vehicle connected to the power equipment is not a preregistered vehicle, the controller being configured to prohibit power reception from the vehicle connected to the power equipment [see as cited in claim 1; see also paragraphs 0068, 0077, 0087 – which disclose that the charge/discharge to and from the vehicle may be based in the ID tag of the vehicle and position of the vehicle itself – identifying the vehicle itself as the condition for permission to allow or disallow discharge from the vehicle battery].  
5. (Original) The power equipment according to claim 4, wherein when the vehicle connected to the power equipment is not the preregistered vehicle, the controller is configured to permit power reception from the vehicle connected to the power equipment on condition that a predetermined signal has been received from the vehicle connected to the power equipment [see as cited in claims 2-3, as well as paragraphs 0124-0127 where signals or conditions from the vehicle may allow discharge when the vehicle is not preregistered to a location, as an example, at an emergency facility].  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 31, 2021